 
 
I 
111th CONGRESS
2d Session
H. R. 5483 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2010 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To award a congressional gold medal to the United States Cadet Nurse Corps. 
 
 
1.FindingsThe Congress finds the following: 
(1)The United States experienced an extreme shortage of nurses and medical personnel during World War II, and this shortage was filled in part by the 180,000 women of the United States Cadet Nurse Corps. 
(2)The United States Cadet Nurse Corps was under the jurisdiction of the Public Health Service, a branch of the uniformed services of the United States.  
(3)The United States Cadet Nurse Corps was established pursuant to the Act of June 15, 1943 (Chapter 126; 57 Stat. 153), commonly known as the Bolton Act in honor of Congresswoman Frances Payne Bolton who introduced the legislation. 
(4)Few opportunities were available to women, and the United States Cadet Nurse Corps allowed many young women to serve our country the best way they could and fill the domestic nursing shortage in our country.  
(5)The members of the United States Cadet Nurse Corps were required to undergo training that involved 12-hour days in hospitals followed by classes, with specific standards for admission into the Corps. 
(6)The members of the United States Cadet Nurse Corps made a pledge upon entrance into their post to be available for military, governmental, or essential civilian services for the duration of World War II.  
(7)The members of the United States Cadet Nurse Corps wore uniforms with patches certified by the Secretary of the Army and served under the authority of commissioned officers.  
(8)Members of the United States Cadet Nurse Corps were charged with caring for sick and wounded members of the Armed Forces and performed other duties in promotion of the public interest in connection with military operations.  
(9)The United States Cadet Nurse Corps was responsible for saving civilian hospital nursing services by providing 80 percent of the nursing staff for civilian hospitals during World War II.  
(10)Some members of the United States Cadet Nurse Corps left their families and served all across the Nation in various hospitals, occasionally substituting for doctors.  
(11)The legacy of the Cadet Nurse Corps is manifold, as their service maintained a strong health care system during a severe health shortage, professionalized nursing school education and training, and stimulated interest in the nursing profession and created greater public recognition of nurses. 
(12)The United States Cadet Nurse Corps, despite their historic and patriotic contributions, remains unrecognized as a military organization and its members remain unrecognized as veterans of the United States Army. 
2.Congressional gold medal 
(a)Award authorizedThe President pro tempore of the Senate and the Speaker of the House of Representatives shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design in honor of the United States Cadet Nurse Corps, collectively, in recognition of their patriotism and civic activism in a time of emergency during World War II which saved civilian hospital nursing services and provided 80 percent of the nursing staff for civilian hospitals during World War II. 
(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
(c)Smithsonian Institution 
(1)In generalFollowing the award of the gold medal in honor of the United States Cadet Nurse Corps, the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research. 
(2)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution shall make the gold medal received under this Act available for display elsewhere, particularly at other locations associated with the Cadet Nurse Corps. 
3.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under this Act, at a price sufficient to cover the costs of the medals, including labor, materials, dyes, use of machinery, and overhead expenses. 
4.National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
5.Authorization of appropriations; proceeds of sale 
(a)Authorization of appropriationsThere is authorized to be charged against the United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to pay for the cost of the medal authorized under section 2. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
